Name: 73/402/EEC: Council Decision of 22 November 1973 amending the Decision of 21 March 1962 instituting a procedure for prior examination and consultation in respect of certain laws, regulations and administrative provisions concerning transport proposed in Member States
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  maritime and inland waterway transport;  European Union law;  transport policy
 Date Published: 1973-12-17

 Avis juridique important|31973D040273/402/EEC: Council Decision of 22 November 1973 amending the Decision of 21 March 1962 instituting a procedure for prior examination and consultation in respect of certain laws, regulations and administrative provisions concerning transport proposed in Member States Official Journal L 347 , 17/12/1973 P. 0048 - 0049 Finnish special edition: Chapter 7 Volume 1 P. 0153 Greek special edition: Chapter 07 Volume 1 P. 0220 Swedish special edition: Chapter 7 Volume 1 P. 0153 Spanish special edition: Chapter 07 Volume 2 P. 0010 Portuguese special edition Chapter 07 Volume 2 P. 0010 COUNCIL DECISION of 22 November 1973 amending the Decision of 21 March 1962 instituting a procedure for prior examination and consultation in respect of certain laws, regulations and administrative provisions concerning transport proposed in Member States (73/402/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 75 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas, in order to achieve the objectives of the Treaty within the framework of a common policy on transport, the Council Decision of 21 March 1962 (1) instituted a procedure for prior examination and consultation in respect of certain laws, regulations and administrative provisions concerning rail, road or inland waterway transport proposed by Member States; Whereas, in application of this Decision, the Commission must address an opinion or recommendation to the Member State which consulted it in respect of provisions which it proposed to adopt concerning transport, within certain periods from receipt of the notification, where necessary after having consulted all the Member States ; whereas these periods have proved too short, HAS ADOPTED THIS DECISION: Article 1 Article 2 of the Council Decision of 21 March 1962 shall be replaced by the following: "Article 2 1. Within two months of receipt of the notification referred to in Article 1 the Commission shall address an opinion or a recommendation to the Member State concerned ; it shall at the same time inform the other Member States thereof. 2. Any Member State may submit to the Commission its observations on the measure in question ; it shall at the same time communicate them to the other Member States. 3. If a Member State so requests, or if the Commission considers it appropriate, the Commission shall consult all the Member States on the measure in question. In the case specified in paragraph 4 such consultation may take place after the event within two months. 4. The Commission may, at the request of the Member State, shorten the period laid down in paragraph 1, or if that State so agrees, extend it. The period shall be reduced to fifteen days if the Member State declares that the measure it proposes to take is of an urgent nature. The Commission shall inform the Member States of any such reduction or extension of the period. (1)OJ No 23, 3.4.1962, p. 720/62. 5. The Member State shall not bring the measure in question into force until after expiry of the period provided for either in paragraph 1 or in paragraph 4, or after the Commission has formulated its opinion or recommendation, except in a case of extreme urgency, requiring immediate action by the Member State. In such case, the Member State shall at once inform the Commission and the procedure laid down in this Article shall be followed after the event within two months of receipt of such information." Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 November 1973. For the Council The President J. KAMPMANN